DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1)	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
2)	Claims 1, 5-6, 8, and 15-16 are objected to because of the following informalities:  
Claim 1, line 16, “each containing” should read “each of the at least one set of LED arrays containing” for clarity
Claim 1, lines 16-17, “when said LED” should read “when said at least one LED” for clarity and continuity
Claim 1, lines 20-21, “said set of LED arrays” should read “said at least one set of LED arrays” for clarity and continuity
Claim 5, line 2, “the visceral cavity” should read “a visceral cavity”
Claim 6, line 2, “the pulse” should read “a pulse”
Claim 6, line 2, “the maximum amount” should read “a maximum amount”
Claim 8, line 2, “said set of LED arrays” should read “said at least one set of LED arrays” for clarity and continuity”
Claim 15, line 2, “the visceral cavity” should read “a visceral cavity”
Claim 16, line 2, “the pulse” should read “a pulse”
Claim 16, line 2, “the maximum amount” should read “a maximum amount”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5)	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims have multiple issues that cause the claims to fail the written description requirement. While the claims seem to have literal support in the originally filed specification, the specification is not detailed enough in explaining how the claimed invention actually works. It is not clear if Applicant had actual possession of the invention at the time of filing because the invention is described in such a vague manner and fails to disclose the specifics of how the invention actually works.
For example, claim 1 recites, “at least one drug formulation…whose chemical structure and dosage amounts are controllable by light energy” in lines 11-14 and claim 11 recites a similar “administering said light-controlled drug formulation to said patient…from a drug reservoir that is supplied through a drug port and whose chemical structure and dosage amounts are controllable by light energy… in lines 11-13. However, the specification never describes how the drugs are actually administered, merely that they are “released into the body of the patient” (Specification Page 8). 
Furthermore, there is no discussion of how the LED arrays control the administration of the drug formulation given to the patient. It’s not clear how the light from the LEDs reaches the drug formulations (as the drug formulations are claimed to be held within a drug reservoir) and then how that results in the administration of the drug. 
The dependent claims 2-10 and 12-20 are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claims 1 and 11, respectively.
6)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8)	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a set of sensors attached to said patient that, besides blood glucose level, monitors other health parameters” in lines 9-10. It is unclear whether “a set of sensors” is therefore supposed to include “a continuous blood glucose sensor” of claim 1, line 6, or if there is a separate sensor within “a set of sensors” that also measures blood glucose level. Therefore, the claim is indefinite. At this time, Examiner is unsure how to interpret the recited limitation.
Claim 1 recites the limitation “at least one drug formulation” in lines 11-12. However, it is unclear if this “at least one drug formulation” is a further recitation of “a medical compound” of claim 1, line 7, or a separate entity. Therefore, the claim is indefinite. At this time, Examiner is unsure how to interpret the recited limitation.
Claim 1 recites the limitation “at least one drug formulation…whose chemical structure and dosage amounts are controllable by light energy” in lines 11-14 and “at least one set of LED arrays, each containing at least one LED that, when said LED is activated by said control program, generates at least one light beam…that controls the dosage of said light-controlled drug formulation being administered” in lines 16-19. However, it is unclear how the LED is meant to control the dosage, and how this results in administration of the at least one drug formulation. Looking to the specification, the ordinary skilled artisan would not be reasonably apprised of the scope of these limitations because the specification seems to only provide literal support for the claimed limitation, but does not describe how the actual claimed invention works. Therefore, the claim is indefinite. At this time, Examiner is unsure how to interpret the recited limitation.
Claim 1 recites the limitation "the dosage of said light-controlled drug formulation" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim, as no “dosage” was established previously. Additionally, it is unclear if “said light-controlled drug formulation” is meant to refer to the entirety of “at least one drug formulation” of claim 1, lines 11-12, or a single one of “at least one drug formulation”. Therefore, the claim is indefinite. At this time, Examiner is unsure how to interpret the recited limitation.
Claim 1 recites the limitation “other people as needed” in lines 28-29. However, “other people as needed” includes elements not actually disclosed, thereby rendering the scope of the claim unascertainable. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “said physician and other people as needed” as “said physician”.
Claim 3 recites the limitation “said drug formulation” in line 1. However, it is unclear if “said drug formulation” refers to the entirety of “at least one drug formulation” of claim 1, lines 11-12, or a single one of “at least one drug formulation”. Therefore, the claim is indefinite. At this time, Examiner is unsure how to interpret the recited limitation.
Claim 8 recites the limitation “wherein said set of LED arrays contain LED’s” in line 1. However, it is unclear if the “LED’s” of claim 8, line 1 are a further recitation of “at least one LED” of claim 1, line 16, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “wherein said set of LED arrays contain LED’s that are blue in color” as “wherein the at least one LED of each at least one set of LED arrays are blue in color”.
Claim 9 recites the limitation “multiple drug formulations” in line 1. However, it is unclear whether these “multiple drug formulations” are a further recitation of “at least one drug formulation” of claim 1, lines 11-12, or a separate entity. Therefore, the claim is indefinite. 
Claim 9 recites the limitation “a separate LED array” in line 2. However, it is unclear if “a separate LED array” is a further recitation of “at least one set of LED arrays” of claim 1, line 16, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a separate LED array” as “a separate LED array of the at least one set of LED arrays”.
Claim 9 recites the limitation “said LED arrays” in line 4. However, it is unclear if “said LED arrays” is a further recitation of “a separate LED array” of claim 9, line 2, “at least one set of LED arrays” of claim 1, line 16, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “said LED arrays” as “said separate LED arrays of the at least one set of LED arrays”.
Claim 10 recites “the alerts generated from problems detected with the patient” in line 1. However, it is unclear if these “alerts generated” refer to “a visual alert” of claim 1, line 22, “an auditory alarm” of claim 1, line 25, unclaimed “alerts”, such as the alert that would occur by way of the “photoreceiver that alerts” of claim 1, line 20 or “a wireless message module that contacts” of claim 1, line 28, or another separate entity. Therefore, the claim is indefinite. At this time, Examiner is unsure how to interpret the recited limitation.
Claim 10 recites the limitation “visual displays, auditory alarms, a message module” in lines 2-3. However, it is unclear if these “visual displays, auditory alarms, a message module” of claim 10 are referring back to “a displace device” of claim 1, line 22, “an auditory alarm” of claim 1, line 25, and “a wireless message module” of claim 1, line 28, respectively, or separate entities. Therefore, the claim is indefinite. At this time, Examiner is unsure how to interpret the recited limitation.
Claim 11 recites the limitation “monitoring other health parameters of said patient, besides blood glucose level, with a set of sensors attached to said patient” in lines 6-7. It is unclear whether “a set of sensors” is therefore supposed to include “a continuous blood glucose sensor” of claim 1, lines 4-5, or if there is a separate sensor within “a set of sensors” that also measures blood glucose level. Therefore, the claim is indefinite. At this time, Examiner is unsure how to interpret the recited limitation.
Claim 11 recites the limitation “controlling the dosage of said light-controlled drug formulation by using said control program to activate at least one set of LED arrays” in lines 15-16. However, it is unclear how the LED is meant to control the dosage, and how this results in administration of the at least one drug formulation. Therefore, the claim is indefinite. At this time, Examiner is unsure how to interpret the recited limitation.
Claim 11 recites the limitation "the dosage of said light-controlled drug formulation" in line 15.  There is insufficient antecedent basis for this limitation in the claim, as no “dosage” was established previously. Therefore, the claim is indefinite. At this time, Examiner is unsure how to interpret the recited limitation.
Claim 11 recites the limitation “other people as needed” in lines 27-28. However, “other people as needed” includes elements not actually disclosed, thereby rendering the scope of the claim unascertainable. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “said physician and other people as needed” as “said physician”.
Claim 18 recites the limitation “wherein said set of LED arrays contain LED’s” in line 1. However, it is unclear if the “LED’s” of claim 18, line 1 are a further recitation of “at least one LED” of claim 11, lines 16-17, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “wherein said set of LED arrays contain LED’s that are blue in color” as “wherein the at least one LED of each at least one set of LED arrays are blue in color”.
Claim 19 recites the limitation “multiple drug formulations” in line 1. However, it is unclear whether these “multiple drug formulations” are a further recitation of “a light-controlled drug formulation” of claim 11, line 9, or a separate entity. Therefore, the claim is indefinite. At this time, Examiner is unsure how to interpret the recited limitation.
Claim 19 recites the limitation “a separate LED array” in line 2. However, it is unclear if “a separate LED array” is a further recitation of “at least one set of LED arrays” of claim 11, line 16, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a separate LED array” as “a separate LED array of the at least one set of LED arrays”.
Claim 19 recites the limitation “said LED arrays” in line 4. However, it is unclear if “said LED arrays” is a further recitation of “a separate LED array” of claim 19, line 2, “at least one set of LED arrays” of claim 11, line 16, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “said LED arrays” as “said separate LED arrays of the at least one set of LED arrays”.
Claim 20 recites “the alerts generated for problems detected with said patient” in lines 1-2. However, it is unclear if these “alerts generated” refer to “a visual alert” of claim 11, line 21, “an auditory alarm” of claim 11, line 24, unclaimed “alerts”, such as the alert that would occur by way of the “photoreceiver to alert” of claim 11, line 19 or “a wireless message module to contact” of claim 11, line 27, or another separate entity. Therefore, the claim is indefinite. At this time, Examiner is unsure how to interpret the recited limitation.
Claim 20 recites the limitation “visual displays, auditory alarms, a message module” in lines 2-3. However, it is unclear if “a message module” of claim 20 is referring to “a wireless message module” of claim 11, line 27, or a separate entity. Therefore, the claim is indefinite. At this time, Examiner is unsure how to interpret the recited limitation.
Claim Rejections - 35 USC § 103
9)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11)	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Madugula et al. (U.S. PGPUB 20160361561), hereinafter Madugula, in view of Palerm et al. (U.S. Patent No. 10265031), hereinafter Palerm.
	Regarding claim 1, Madugula teaches a light-based solid-state apparatus with no moving parts that acts as an artificial pancreas to keep a diabetic patient’s blood glucose level within a range specified by a physician [Paragraph 0017], comprising:
	a computer system [Paragraph 0017] that includes a control program adjusted by said physician [Paragraphs 0017] and, using said control program to monitor the blood glucose level of said patient with the aid of a blood glucose sensor (Fig. 1; 24) [Paragraph 0018], administers a medical compound to said patient, thus simulating a human pancreas, whenever said blood glucose level is outside of said range [Paragraph 0018];
	a set of sensors [Paragraph 0017] that, besides blood glucose level, monitors other health parameters of said patient [Paragraph 0021];
	a drug reservoir that is supplied through a drug port (Fig. 1; 10) with at least one drug formulation [Paragraph 0011], designed to be given to said patient in controlled doses whenever said blood glucose level is outside of said range as registered by said control program, whose chemical structure and dosage amounts are controllable by light energy of a specified wavelength, intensity and duration [Paragraph 0022];
	at least one set of LED arrays (Fig. 1; 18), each containing at least one LED that, when said LED is activated by said control program, generates at least one light beam of a wavelength, intensity, and duration specified by said control program that controls the dosage of said light-controlled drug formulation being administered to said patient [Paragraph 0022];
	a photoreceiver (Fig. 1; 19) that alerts said computer system whenever said at least one set of LED arrays is activated but is not providing light [Paragraph 0018]; 
	a display device (Fig. 1; 25) that provides a visual alert, as directed by said control program, whenever said computer system or said sensors is malfunctioning or whenever said blood glucose level is outside of said range [Paragraph 0022];
	an auditory alarm (Fig. 1; 27) that makes a sound whenever said computer system or said sensors is malfunctioning or whenever said blood glucose level is outside of said range [Paragraph 0022]; and,
	a wireless message module [Paragraphs 0019, 0024] that contacts said physician whenever said computer system or said sensors is malfunctioning or whenever said blood glucose level is outside of said range [Paragraphs 0019, 0022].
	However, Madugula fails to teach wherein the computer system is explicitly wearable; wherein the control program is explicitly closed-loop; and wherein the blood glucose sensor is explicitly continuous. 
	Palerm teaches an apparatus (Fig. 1; 102, 104) that acts as an artificial pancreas to keep a diabetic patient’s blood glucose level within a range specified by a physician, comprising:
	a wearable computer system (Fig. 1; 102) [Col. 8, lines 56-58] that includes a closed-loop control program [Col. 9, lines 17-19] and using said control program to monitor the blood glucose level of said patient with the aid of a continuous blood glucose sensor (Fig. 1; 104) [Col. 9, lines 25-34], administers a medical compound to said patient, thus stimulating a human pancreas, whenever said blood glucose level is outside of said range [Col. 9, lines 27-34].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have explicitly made the computer system of Madugula wearable; the control program explicitly closed-loop; and the blood glucose sensor explicitly continuous, as taught by Palerm. Doing so would allow for the most efficient and safe monitoring of the patient’s blood glucose levels.
	Regarding claim 2, Madugula in view of Palerm teaches the apparatus of claim 1, wherein said set of sensors includes a heart monitor, a sensor to monitor the body temperature of said patient, or a blood pressure sensor [Paragraph 0021].
	Regarding claim 3, Madugula in view of Palerm teaches the apparatus of claim 1, wherein said drug formulation includes a drug formulation to treat diabetes, a sulfonylurea compound, insulin, or an anti-inflammatory compound [Paragraph 0020].
	Regarding claim 4, Madugula in view of Palerm teaches the apparatus of claim 3, wherein said sulfonylurea compound is JB253 [Paragraph 0020].
	Regarding claim 5, Madugula in view of Palerm teaches the apparatus of claim 1, wherein said drug reservoir is subcutaneous or intramuscular within the body of said patient [Paragraph 0009].
	Regarding claim 6, Madugula in view of Palerm teaches the apparatus of claim 1, wherein said computer program may control said set of LED arrays by setting a pulse width modulation duty cycle or by setting a maximum amount of LED activation within a given period of time [Paragraph 0009].
	Regarding claim 7, Madugula in view of Palerm teaches the apparatus of claim 1, wherein said at least one set of LED arrays is located inside the body of said patient or outside the body of said patient [Paragraph 0009].
	Regarding claim 8, Madugula in view of Palerm teaches the apparatus of claim 1, wherein the at least one LED of the at least one set of LED arrays are blue in color [Paragraph 0009].
	Regarding claim 9, Madugula in view of Palerm teaches the apparatus of claim 1, wherein multiple drug formulations within said drug reservoir are controlled by a separate LED array of the at least one set of LED arrays operating at separate wavelengths such that only one drug formulation of the multiple drug configurations can be released at a time to said patient, and such that said drug formulations, said separate LED arrays of the at least one set of LED arrays, and said wavelengths do not interfere with each other [Paragraphs 0009].
	Regarding claim 10, Madugula in view of Palerm teaches the apparatus of claim 1, wherein the alerts generated from problems detected with said patient, said wearable computer system or said sensors are sent to visual displays, auditory alarms, a message module, or wireless communication methods [Paragraph 0019].
	Regarding claim 11, Madugula teaches a method of keeping a diabetic patient’s blood glucose level within a range specified by a physician, using a light-based solid-state apparatus with no moving parts as an artificial pancreas, comprising:
	monitoring the blood glucose level of said patient with a blood glucose sensor (Fig. 1; 24) [Paragraph 0017];
	monitoring other health parameters of said patient, besides blood glucose level, with a set of sensors attached to said patient [Paragraph 0021];
	using a computer system [Paragraph 0017], including a feedback control program [Paragraphs 0017, 0022], to administer a light-controlled drug formulation to said patient however said blood glucose level is outside of said range [Paragraphs 0017, 0022];
	administering said light-controlled drug formulation to said patient, whenever said blood glucose level is outside of said range, from a drug reservoir that is supplied through a drug port (Fig. 1; 10) and whose chemical structure and dosage amounts are controllable by light energy of a specified wavelength, intensity and duration [Paragraph 0022];
	controlling the dosage of said light-controlled drug formulation by using said control program to activate at least one set of LED arrays (Fig. 1; 18), each containing at least one LED that, when activated, generates at least one light beam of a wavelength, intensity, and duration as specified by said control program [Paragraph 0022];
	using a photoreceiver (Fig. 1; 19) to alert said computer system whenever said set of LED arrays is activated by not providing light [Paragraph 0019];
	providing a visual alert (via Fig. 1; 25), as directed by said control program, whenever said wearable computer system or said sensors are malfunctioning or whenever said blood glucose lever is outside of said range [Paragraph 0019];
	providing an auditory alert, (via Fig. 1; 27), as directed by said control program, that makes a sound whenever said computer system or said sensors are malfunctioning or whenever said blood glucose level is outside of said range [Paragraph 0019]; and,
	using a wireless message module (Fig. 1; 60) [Paragraphs 0019, 0024] to contact said physician whenever said wearable computer system or said sensors is malfunctioning or whenever said blood glucose level is outside of said range [Paragraph 0019].
However, Madugula fails to teach wherein the computer system is explicitly wearable; wherein the control program is explicitly closed-loop; and wherein the blood glucose sensor is explicitly continuous. 
	Palerm teaches a method of keeping a diabetic patient’s blood glucose level within a range specified by a physician, comprising:
	monitoring the blood glucose level of said patient with a continuous blood glucose sensor (Fig. 1; 104) [Col. 9, lines 25-34]; and
	using a wearable computer system (Fig. 1; 102) [Col. 8, lines 56-58], including a closed-loop feedback control system [Col. 9, lines 17-19] to administer a drug formulation to said patient whenever said blood glucose level is outside of said range [Col. 9, lines 27-34]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have explicitly made the computer system of Madugula wearable; the control program explicitly closed-loop; and the blood glucose sensor explicitly continuous, as taught by Palerm. Doing so would allow for the most efficient and safe monitoring of the patient’s blood glucose levels.
	Regarding claim 12, Madugula in view of Palerm teaches the method of claim 11, wherein said set of sensors attached to said patient includes a heart monitor, a sensor to monitor the body temperature of said patient, or a blood pressure sensor [Paragraph 0021].
	Regarding claim 13, Madugula in view of Palerm teaches the method of claim 11, wherein said drug formulation includes a drug formulation to treat diabetes, a sulfonylurea compound, insulin, or an anti-inflammatory compound [Paragraph 0020].
	Regarding claim 14, Madugula in view of Palerm teaches the method of claim 13, wherein said sulfonylurea compound is JB253 [Paragraph 0020].
	Regarding claim 15, Madugula in view of Palerm teaches the method of claim 11, wherein said drug reservoir is subcutaneous or intramuscular within the body of said patient [Paragraph 0009].
	Regarding claim 16, Madugula in view of Palerm teaches the method of claim 11, wherein said computer program may control said set of LED arrays by setting a pulse width modulation duty cycle or by setting a maximum amount of LED activation within a given period of time [Paragraph 0009].
	Regarding claim 17, Madugula in view of Palerm teaches the method of claim 11, wherein said set of LED arrays is located inside the body of said patient or outside the body of said patient [Paragraph 0009].
	Regarding claim 18, Madugula in view of Palerm teaches the method of claim 11, wherein the at least one LED of the at least one set of LED arrays are blue in color [Paragraph 0009].
	Regarding claim 19, Madugula in view of Palerm teaches the method of claim 11, wherein multiple drug formulations within said drug reservoir are controlled by a separate LED array of the at least one set of LED arrays operating at separate wavelengths such that only one drug formulation of the multiple drug configurations can be released at a time to said patient, and such that said drug formulations, said separate LED arrays of the at least one set of LED arrays, and said wavelengths do not interfere with each other [Paragraphs 0007, 0009].
	Regarding claim 20, Madugula in view of Palerm teaches the method of claim 11, wherein the alerts generated from problems detected with said patient, said wearable computer system or said sensors are sent to visual displays, auditory alarms, a message module, or wireless communication methods [Paragraph 0019].
Conclusion
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783